- !GI                                        06/28/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 21-0652


                                        DA 21-0652
                                                                   6 r.        •   -




                                                                     JUN 2 8 2222
                                                                  Bovli   ti
                                                                                 Court
                                                                Cleck of
 IN THE MATTER OF:                                                 State of Montana



 C.L.D.,                                                             ORDER

              A Youth in Need of Care.




       Counsel for N.J.D., the appellant parent of C.L.D. filed a motion and brief asking to
be allowed to withdraw from this appeal on grounds that counsel has been unable to find
any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
Califbrnia, 386 U.S. 738, 87 S. Ct. 1396 (1967). N.J.D. was granted time to file a response,
but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in the appeal in this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant parent personally.
       DATED this z        day of June, 2022.



                                                               Chief Justice
       ,\e?
    Justices




2